         Case 2:18-cv-00551-RJS-PMW Document 41 Filed 02/20/19 Page 1 of 1




                       IN THE UNITED STATES DISTRICT COURT
                    FOR THE DISTRICT OF UTAH, CENTRAL DIVISION


    LARADA SCIENCES, INC., a Delaware
                                                    ORDER GRANTING STIPULATED
    corporation,
                                                  MOTION TO AMEND PEDIATRIC HAIR
                                                     SOLUTIONS CORPORATION’S
                  Plaintiff / Counterclaim
                                                   ANSWER, AFFIRMATIVE DEFENSES,
                  Defendant,
                                                       AND COUNTERCLAIMS
    v.
                                                      Case No. 2:18-cv-00551-RJS-PMW
    PEDIATRIC HAIR SOLUTIONS
    CORPORATION, a North Carolina
    corporation,
                                                     Chief District Judge Robert J. Shelby
                  Defendant / Counterclaim
                                                   Chief Magistrate Judge Paul M. Warner
                  Plaintiff.


         Pursuant to Rule 15(a) of the Federal Rules of Civil Procedure and DUCivR 15-1, and for

good cause shown, the Court hereby GRANTS the parties’ Stipulated Motion for Leave to

Amend Defendant/Counterclaimant Pediatric Hair Solutions Corporation’s Answer, Affirmative

Defenses, and Counterclaims. 1 Following the entry of this Order, Pediatric Hair Solutions

Corporation shall promptly serve and file its Amended Answer.

         IT IS SO ORDERED.

         DATED this 20th day of February, 2019.

                                             BY THE COURT:



                                             PAUL M. WARNER
                                             Chief United States Magistrate Judge


1
    See docket no. 40.
